Citation Nr: 1537689	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  12-04 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability, including degenerative changes and rotary scoliosis of the mid and lower thoracic spine.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from October 1967 to April 1971 and served in the United States Army Reserve until approximately 1996.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was scheduled to testify during a hearing at the RO before a Veterans Law Judge in July 2015.  In a June 2015 statement, the Veteran withdrew his hearing request.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2010, the Veteran reported that he served in the Reserve from 1971 to 1996.  

In an April 1982 letter to a Member of Congress, the Veteran said that he had been in the inactive reserve until 1981, when he began individual ready reservist training.  He had unspecified duty from August 29 to September 19, 1981, and was scheduled for duty in August and September 1982.  A January 1980 service record indicates he earned a retirement point as a Reserve member for completion of a medical examination on December 3, 1979.

The Veteran's periods of active duty for training and inactive duty training have not been verified.  There are no service treatment records in the file for his Reserve service other than an April 1982 record provided by him.  There is no indication that the records are unavailable.  The April 1982 record consists of an X-ray report showing degenerative changes and scoliosis of the thoracic spine.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. at 83.

The Veteran seeks service connection for a back disability.  His active duty service treatment records do not discuss a spine disability.  The April 1982 record he provided is a chest X-ray report that includes an impression of degenerative changes and rotary scoliosis of the thoracic spine.  His reports suggest that he may have a lumbar spine disorder that may be related to service

Medical records from E.S.K., M.D., dated from April 2010 to March 2011, include results of a magnetic resonance image (MRI) in November 2010 showing lumbar spondylosis.  In March 2011, lumbar spinal stenosis, sacroiliitis, and myalgia and myositis were diagnosed.

An examination is needed to determine whether the Veteran has a current back disability related to a disease or injury in service. 

In February 2012, the Veteran reported that he saw Dr. E.S.K. at least three times around May 11, 2011 and received a spinal injection.  The Veteran provided Dr. E.S.K.'s address and requested that VA "verify" this information.  It is unclear if pertinent records from Dr. E.S.K., dated beyond March 2011, exist.  Efforts should be made to obtain these private medical records.  VA has a duty to obtain relevant records.  38 U.S.C.A. § 5103A(b),(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Verify all specific periods of the Veteran's active and inactive periods of duty (ACDUTRA and INACDUTRA) (not retirement points) between 1971 and 1996 and obtain all treatment records associated with his reserve service.

Efforts to obtain verification and obtain the records must continue until they are received, unless it is reasonably certain that records verifying such service do not exist, or that further efforts to obtain such records would be futile. 

2.  Request that the Veteran complete authorization for VA to obtain all additional private treatment records, including those from Dr. E.S.K. dated since March 2011.

If the appellant fails to provide necessary authorizations, inform him that he can submit the evidence himself.

If any requested records cannot be obtained, inform the appellant what records could not be obtained, the efforts made to obtain the records, and what further actions will be taken on his claim.

3.  After completing the development above, schedule the Veteran for a VA examination by a physician to determine the etiology of any back disability found present.  The examiner should review the Veteran's service and post service records and address the following:

Is any lumbar or thoracic spine disability shown since 2009, at least as likely as not, the result of a disease in active duty or active duty for training (ACDUTRA); or injury in active service, ACDUTRA or inactive duty training? 

The examiner should provide reasons for these opinions.

The examiner must account for the Veteran's report of symptoms apparently beginning in approximately 1982.  If the examiner rejects the Veteran's reports, the examiner must provide reasons for doing so.  The absence of supporting records is not, standing alone, sufficient reason to reject the Veteran's reports.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is specific additional evidence that would enable the opinion to be provided.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

